              HIKMA PHARMACEUTICALS USA INC. and HIKMA PHARMACEUTICALS

     2 INTERNATIONAL LIMITED hereby agrees and consents to the substitution ofW. West Allen,
     3 Esq. of HOWARD & HOWARD ATTORNEYS, PLLC as the designated resident Nevada

     4 counsel for HIKMA PHARMACEUTICALS USA INC. and HIKMA PHARMACEUTICALS
     5 INTERNATIONAL LIMITED in the place ofWayne A. Shaffer ofLaxalt & Nomura, Ltd.
     6        Dated: this 24th day ofOctober, 2019.

     7                                   HIKMA PHARMACEUTICALS USA INC.
     8                                   HIKMA PHARMACEUTICALS lNTERNATIONAL
                                         LIMITED
    9
                                               -----
                                         By: __�-
    10
                                         Name: Neema A. Kumar
    11
    12                                   Title: Senior IP Counsel
0
    13
    14        IT IS SO ORDERED:

=
<
�
0   15
                     October
              Dated: -   - 28, 2019
                        ---------
    16


=
<
�   17
0
    18        UNITED STATES MAGISTRATE JUDGE

    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                      3
